The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 24, 2014

                                       No. 04-14-00727-CR

                                      Jard KABBELLIYA,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR11482
                        Honorable Raymond Angelini, Judge Presiding

                                         ORDER
       The clerk’s record was filed October 24, 2014. The reporter’s records have not yet been
filed. Before the clerk’s record was filed, appellant filed a pro se motion to dismiss. However,
we have not ruled on this motion because appellant has appointed counsel, and counsel did not
sign the motion filed by appellant. We contacted appellant’s appointed counsel, Mr. Gary F.
Churak, who advised he intended to meet with appellant and determine whether he still desired
to dismiss the appeal. If so, Mr. Churak stated he would file a proper motion to dismiss the
appeal, or a supplement to the motion filed by appellant to bring it in accord with the Texas
Rules of Appellate Procedure. Despite Mr. Churak’s statement, we have yet to receive a proper
motion to dismiss.

        Accordingly, we must move the appeal forward. We therefore ORDER the court
reporters, Herminia Torres and Bettina J. Williams, to file the reporter’s records in this appeal in
this court on or before December 29, 2015. Appellant’s brief will be due thirty days from the
date the reporter’s records are filed.

       We order the clerk of this court to serve a copy of this order on appellant, all counsel,
and the court reporters.


                                                      _________________________________
                                                      Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of November, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court